            Case 1:19-cv-00768-BMC Document 7 Filed 04/06/19 Page 1 of 1 PageID #: 34

 AO 399 (01/09) Waiver of lhe Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of New York
                                             individually and on behalf of
L ashawn Sharpe                              all others similarly siluated
                                 Plaintiff
                                                                                       Civil Action No.         1: l 9-cv-00768-BMC
A & W Concentrate Compa~y and Keurig Dr Pepper Inc.
                                Defendant

                                                 WAIVER OF THE SERVICE OF SUMMONS

To:
        Spencer Sheehan
      -----------------------
        (Name oftire plaintiff's attorney or 1111representcd plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             03/22/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). (fl fail to do so, a default judgment will be entered against me or the entity I represent.

Dale:    ¥5-,               I
                                   20/ 'f'
          A & W Concentrate Company
        Printed name ofparty waivi11g service ofs11111mo11s                                                     Primed 11ame
                                                                                        530 I Legacy Drive
                                                                                        Plano, TX 75024
                                                                                                                  Address

                                                                                         Harold.Busch@kdrp.com
                                                                                                               £-mail address

                                                                                          (972) 673-5874
                                                                                                             Telephone 1111111ber

                                               Duty to Avoid Unnecessary Expenses or Serving a Summons
          Ruic 4 oflhe Federal Rules ofCivil Procedure requires certain defcndanls to coopcrnlc in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United Slates and who fails to return u signed waiver of service requcsled by a plainliff localed in
the Uniled Slates will be required to pay the expenses of service, unless lhe defendant shows good cause for lhc failure .
          ..Good cause'' docs 1101 include a bclicflhut the lawsuit is groundless. or lhat it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and relumed. you can still make these and all other defenses and objections. but you cannot object to the absence of
a summons or of service.

           Ifyou waive service, then you must, wilhin lhc time specified on the waiver fonn. serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By si!lning and returning the waiver fonn, you arc allowed more lime lo respond than if a summons had been served.
